Citation Nr: 1812079	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  09-19 116	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for the status post (SP) arthrotomy of the right shoulder, currently evaluated as 30 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from June 1971 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which increased a 20 percent disability rating for SP right shoulder arthrotomy to 30 percent, effective from April 7, 2006, the date of the Veteran's increased rating claim.

In February 2013, the Veteran and his brother testified before the undersigned at the local RO via videoconference (videoconference Board hearing).  A copy of the hearing transcript has been associated with the record.  

The Board remanded this case in May 2013, noting that in the Veteran's October 2011 formal TDIU claim, at his Board hearing, and at a July 2006 VA examination the Veteran reported that he could not work due to his service-connected disorders of the right shoulder and his only other service-connected disability of an adjustment disorder with mixed anxiety, depressed mood, and mood disorder (due to the right shoulder disorder) rated 30 percent disabling.  

The 2013 Board remand found that this raised a TDIU claim, which was included in the appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board remanded the case again in 2017 for an examination to clarify the Veteran's range of motion of the right shoulder.  

A September 2017 rating decision granted service connection for a postoperative (PO) right shoulder scar which was assigned a noncompensable disability rating.  

In addition to the paper claim file there are paperless claims electronic files, Veterans Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  


FINDINGS OF FACT

1.  The Veteran is left handed.  

2.  The right shoulder disorder is manifested by arthritis, painful motion, and diminished strength but there is no instability, subluxation, and the neurological impairment of the right upper extremity is due solely to nonservice-connected right carpal tunnel syndrome (CTS).  

3.  The Veteran is service-connected for SP arthrotomy of the right shoulder, rated 20 percent disabling since April 9, 1986, and as 30 percent disabling since April 7, 2006; adjustment disorder with mixed anxiety, depressed mood, and mood disorder, rated 30 percent since July 16, 2007; and PO arthrotomy scar of the right shoulder, rated noncompensably disabling since July 17, 2017; he has been in receipt of a combined disability rating of 20 percent from April 9, 1986; 30 percent from April 7, 2006; and 50 percent from July 16, 2007.  

4.  The Veteran has a high school education and work experience framing pictures. 

5.  Cumulatively, the Veteran's service-connected disabilities alone do not preclude obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for SP arthrotomy of the right shoulder are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003 - 5201 (2017).  

2.  The criteria for a TDIU rating are not met.  38 C.F.R. §§ 3.102, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in April 2006 as to the claim for an increased rating and by a letter in August 2011 as to the claim for a TDIU rating.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to assistance, VA has obtained available service treatment records (STRs); private treatment records; and VA medical records.  Numerous supporting lay statements are on file and the Veteran as well as his brother testified in support of his claims.  

The Veteran has been provided VA rating examinations.  The 2013 Board remand was for the purpose of conducting a neurology examination, and this has been done.  The 2017 Board remand was to have an examination which compared ranges of motion of the service connection shoulder and the unaffected, left, shoulder and for testing during passive and active motion, and this has been done.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  


Background

A December 1988 Board decision noted that at a June 1986 VA orthopedic examination the Veteran had indicated that he was ambidextrous but that he wrote with his left hand.  Thus, the Board found that his right upper extremity was considered the minor extremity for compensation purposes.   

At a July 2006 VA examination the Veteran also indicated that he was currently unemployed, but performing odd jobs.  It was reported that he was left handed.  He reported that he did not use any support for his right shoulder and that the joint had not dislocated.  On examination assisted right shoulder flexion was to 30 degrees but unassisted it was to only 10 degrees.  Abduction was to 40 degrees with assistance but to only 20 degrees unassisted.  Internal and external rotation were each to 10 degrees.  There was no additional limited motion following repetition due to pain, weakness, incoordination or lack of endurance.  Right arm strength was 4/5 and reflexes were 2+.  There was tenderness to palpation of the right acromioclavicular joint at the insertion of the long head of the biceps.  The diagnosis was chronic, recurrent right shoulder pain, now with chronic adhesive capsulitis with repair of cartilage of the posteroinferior portion of the humeral head, SP arthrotomy, and X-rays documenting degenerative arthritis.  

Private clinical records show that the Veteran was treated for right shoulder pain in 2006 and 2007.  

At a November 2008 VA orthopedic examination the Veteran reported that he used to be right hand dominant, but was now left handed (apparently suggesting that this was due to the severity of the service-connected right shoulder disorder).  On physical examination there was some drooping of the right shoulder and mild atrophy.  Deep tendon reflexes were equal in the upper extremities.  Strength was 3/5 in the right upper extremity.  There was a mild decrease to pinprick sensation in the ulnar aspect of the right hand; otherwise, sensations to pinprick and light touch were equal.  Right shoulder flexion was to 50 degrees and abduction was to 20 degrees.  Internal and external rotation could not be performed.  The VA examiner diagnosed the Veteran with "status post arthrotomy right shoulder to include nerve impairment with weakness and spasms of pain in the hand.  Moderate AC joint arthritis noted on X-ray."  

In a December 2008 VA addendum opinion, the same VA examiner, after reviewing the claims file, found that the Veteran's claimed symptoms of weakness in the right hand, spasm, and pain are less likely than not caused by or a result of his service-connected status post arthrotomy of the right shoulder.  

In October 2011, the Veteran submitted his formal TDIU claim, stating that he was currently unable to work full-time because of his service-connected status post arthrotomy of the right shoulder and his service-connected mental anguish and anxiety, secondary to his status post arthrotomy of the right shoulder.  He had become too disabled to work full-time and had last worked full-time in 1974, in picture framing.  With the help of his brother he had been working for the past 4 years.  He had a high school education.  

An October 2011 statement from a co-worker at Templeton Gallery shows that the Veteran worked part-time and was limited by using only his left arm.  Also of record are multiple supporting statements from the Veteran's brother and co-workers.  

On VA shoulder examination in April 2012 an examiner noted that the Veteran was left handed but had limited sensation in his right arm and hand and decreased grip, secondary to his pain.  Right shoulder flexion was to 45 degrees.  He did not perform abduction or repetitive motion testing due to reported pain.  Strength in flexion was 3/5.  There was weakness which appeared to be due to pain rather than true muscle weakness.  Deep tendon reflexes were 2/4 in the right upper extremity.  There was atrophy of the posterior right shoulder muscles.  There was sagging of the right shoulder, slightly, compared to the left shoulder.  The examiner then determined that the Veteran's right shoulder disability impacted his ability to work.  In conjunction with the examination, the examiner scheduled the Veteran for an EMG and NCV test of his right shoulder.  The Veteran failed to report for the EMG and NCV test of his right shoulder.  In the 2013 Board remand it was noted that the claims file did not contain notice of these tests being scheduled or the Veteran failing to report for them, except for the comment by the VA examiner. 

In a May 2012 statement from the Veteran's employer, Templeton Gallery, it was reported that the Veteran had worked from August 2007 to February 2012 for 17 hours a week doing picture framing.  Other employees had had to help him with any lifting.  He had stopped working because the business had closed in February 2012 because of the economy.  In another statement of that month the employer reported that the Veteran was very limited because of his right shoulder and due to pain in that shoulder he could work no more than 3 days a week.  

At the 2013 Board videoconference the Veteran testified that he was unable to work full-time because of his service-connected SP arthrotomy of the right shoulder and his service-connected mental anguish and anxiety, secondary to his status post arthrotomy of the right shoulder.  He testified that he is currently able to perform only marginal employment, working two days a week, because of his service-connected disabilities.  

Submitted at the hearing was a February 2013 statement from the Veteran's employer stating that he had worked part-time for the past year, only 2 days a week because of military related injuries.  His ability was very limited because he could not use his right arm.  He worked as a picture framer but needed help working with large frames.  

On VA orthopedic examination in August 2015 the Veteran reported that he was not receiving any treatment for his right shoulder.  He had seen a VA orthopedic surgeon approximately 4 years ago but the examiner observed that there were no records of this visit in the VA electronic medical records.  He reported having been to a private orthopedist a couple of years ago, but did not remember who it was.  

The examiner reported that the Veteran was ambidextrous. Testing of motion was conducted only of the right shoulder.  While normal shoulder flexion and abduction were to 180 degrees, the Veteran had only 70 degrees of flexion and 60 degrees of abduction.  While normal external and internal rotation were to 90 degrees, on examination these motions were to only 50 degrees and 70 degrees, respectively, in the right shoulder.  Right shoulder strength was normal, at 5/5, in forward flexion and abduction, and there was no muscle atrophy.  The biceps and forearms were of equal circumference.  There was no right shoulder ankylosis or instability.  The examiner reported that the right shoulder disorder did not impact the Veteran's ability to perform any type of occupational tasks, e.g., standing, walking, lifting, and sitting. 

The examiner commented that the mild arthritic changes of the right acromioclavicular (AC) and glenohumeral (GH) joints were as likely as not related to the service-connected right shoulder arthrotomy, and there was mild functional impairment.  However, the Veteran's range of motion and claimed level of disability was inconsistent with his body habitus, muscle tone, absence of atrophy, and skin changes in his hands demonstrative of labor, as well as the mildness of arthritic changes on X-ray.  The examiner opined that the Veteran was capable of sedentary to moderate physical activity, based on this service-connected condition alone, if he so choses. 

On VA peripheral nerve examination in August 2015 it was again recorded that the Veteran was ambidextrous.  He complained of pain and numbness from the right shoulder to the hand and fingers.  It was noted that an October 2015 EMG was abnormal, revealing evidence of moderately severe median neuropathy at the wrist level consistent with carpal tunnel syndrome (CTS).  The examiner noted that the right wrist CTS caused mild functional impairment, which was not associated with the service-connected right shoulder disorder but, rather, was due to compression of the median nerve at the level of the wrist, and was not caused by, related to, or worsened beyond natural progression by military service or the service connected right shoulder injury.  There was insufficient evidence to warrant or confirm a diagnosis of a right shoulder neurologic impairment or its residuals.  No medical opinion could be rendered as no condition was diagnosed.  An EMG was normal as to the proximal muscles of the right shoulder.

On VA psychiatric examination in September 2015 it was reported that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He lived with his brother and he did most of the cooking at home, but they did share responsibilities.  They went grocery shopping together for larger trips because he had trouble moving the cart when it gets loaded.  He went out for meals a couple times per week.  The Veteran worked 2 days per week at framing shop, for about 14 hours. He said it was challenging because he was not able to use his right hand for much.  When he had a big job, his boss helped him.  His boss had made the statement that the Veteran tried very hard at work.  He was dependable, and well-liked by all the customers.  His boss had had the workbench rebuilt to accommodate his disabilities.  

On mental status examination the Veteran was alert and fully oriented.  He was neatly groomed, cleanly dressed, cooperative and polite.  His speech was normal in rate, rhythm, and volume.  His thought process was logical, linear, and goal directed.  His mood was depressed with a congruent affect.  At one point he broke into tears when discussing a medical procedure that was performed on his shoulder.  He denied hallucinations and delusions as well as suicidal and homicidal ideation, intent and planning.  There was no observable impairment in attention, concentration, or memory.  His insight, judgment, and impulse control were intact.  

VA outpatient treatment (VAOPT) records show that in November 2015 it was noted that an October 2015 EMG of the right upper extremity, including proximal shoulder muscles was normal, but there was evidence of moderately severe median neuropathy at the wrist level consistent with carpal tunnel syndrome and a question of right radial neuropathy.  

On VA examination in July 2017 the Veteran's electronic records were reviewed.  The diagnosis was SP arthrotomy of the right shoulder, which was noted to be his minor extremity, being left hand dominant.  He complained of throbbing pain, stiffness, limited range of motion, weakness, tingling and numbness radiating down the right arm limiting ability to play ball, ski, lift and carry objects.  He reported that flare-ups increased pain, stiffness and weakness with exertional activities that interfered with his ability to use the right arm 3 to 4 times per month for at least 3 to 4 hours.  

On physical examination active and passive testing of right shoulder motion yielded the same results.  Flexion was to 60 degrees (with normal being from 0 to 180 degrees).  Abduction was to 30 degrees (with normal being from 0 to 180 degrees).  External and internal rotation were to 0 degrees (with normal for each being from 0 to 90 degrees).  Motion was normal in all planes in the unaffected, i.e., left, shoulder.  He had objective evidence of moderate pain on motion of the right shoulder in all planes but it did not result in/cause functional loss.  He reportedly had pain on weight-bearing and crepitus.  He was unable to perform repetitive motion testing of the right shoulder due to limitation of motion and increased pain.  It could not be stated whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because repetitive motion testing could not be performed.  

It was reported that factors contributing to disability were less movement than normal; weakened movement; swelling; atrophy of disuse; instability of station; and disturbance of locomotion.  There was reduced strength, due entirely to the service-connected right shoulder disability, of 3/5 in flexion and abduction, as well as muscle atrophy of 1 cm. at a point 9 cms. above the antecubital at the biceps muscle.  He had asymmetrical shoulder height with right shoulder droop.  However, there was no ankylosis.  Testing for rotator cuff pathology could not be done.  The Veteran had a history of mechanical symptoms of the right shoulder, leading to a suspicion of instability but there was no history of recurrent dislocations.  He had tenderness of the right acromioclavicular joint.  The examiner did not report that the Veteran had loss of head (flail shoulder); nonunion (false flail shoulder); or fibrous union.  There was no malunion of the humerus with moderate or marked deformity.  

The examiner reported that the Veteran's right shoulder disorder impacted his ability to perform any type of occupational task (such as standing, walking, lifting, sitting).


Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability impacts his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule) in light of the history of the disability.  38 U.S.C.A. § 115; 38 C.F.R. §§ 4.1, 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed below, the disabilities have not significantly changed and uniform evaluations are warranted.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  But, separate evaluations for separate and distinct symptomatology may be assigned where none is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Otherwise, the rating of symptoms of nonservice-connected disability as if service-connected is prohibited.  

Also, if two evaluations are potentially applicable, the higher is assigned if the disability picture more nearly approximates those criteria; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Painful motion with joint or peri-articular pathology as productive of disability, and crepitation should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59.  

Thus, when assessing the severity of a musculoskeletal disability that, as here, is rated on the basis of limited motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59 apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Diagnostic Code 5003, applicable to degenerative arthritis, provides that degenerative arthritis is rated on the basis of limitation of motion under appropriate diagnostic codes for the specific joint or joints involved, but that when limitation of motion of the specific joint is noncompensable, a 10 percent rating is warranted for limitation of motion of a major joint or group of minor joints.  With X-ray evidence of arthritis of two or more joint groups without compensable limitation of motion a single disability evaluation of 10 percent may be assigned.  Where, however, the limitation of motion of a specific joint or joints involved is noncompensable under the code for rating based on limited motion, a raging of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

DC 5201 is the diagnostic code applicable to the shoulder joint, and provides that, with regard to the major joint, limitation of motion of the arm at the shoulder level warrants a 20 percent rating.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent rating.  Limitation of motion to 25 degrees from the side warrants the highest rating of 40 percent.  

A rating in excess of 40 percent (or a separate rating) for the shoulder of the major extremity is not warranted in the absence of impairment of the humerus with fibrous union (50%), nonunion (60%), or loss of the humeral head (flail shoulder) (80%) or unfavorable ankylosis, i.e., in abduction limited to 25 degrees from the side (50%).  Diagnostic Codes 5200 and 5202.  

Under DC 5201, with regard to the minor joint, limitation of motion of the arm at the shoulder level or limitation of motion to midway between the side and shoulder level warrants a 20 percent rating.  Limitation of motion to 25 degrees from the side warrants the highest rating of 30 percent.  

A rating in excess of 30 percent (or a separate rating) for the shoulder of the minor extremity is not warranted in the absence of impairment of the humerus with fibrous union (40%), nonunion (50%), or loss of the humeral head (flail shoulder) (70 %) or unfavorable ankylosis, i.e., in abduction limited to 25 degrees from the side (40%).  Diagnostic Codes 5200 and 5202.  

Normal forward elevation, or flexion, of the shoulder is from 0 to 180 degrees. Normal shoulder abduction is also from 0 to 180 degrees. Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  
The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board finds that while there is some evidence that the Veteran is ambidextrous the preponderance of the evidence establishes that he is left handed.  Thus, the service-connected SP arthrotomy of the right shoulder affects his nondominant, i.e., minor, extremity for rating purposes.  

Also, the evidence shows that the Veteran had nonservice-connected right carpal tunnel syndrome (CTS) which affects his ability to use his right hand.  However, the only opinion addressing whether this is associated with his service-connected SP arthrotomy of the right shoulder is negative and, accordingly, functional impairment and disability from this nonservice-connected right CTS may not be considered for rating purposes.  

Turning to the proper disability evaluation to be assigned by the service-connected SP arthrotomy of the right shoulder, the applicable rating criteria require that the disability rating be assigned on the basis of limitation of motion in the absence of impairment of the clavicle or scapula or humerus with fibrous union or nonunion, or loss of the humeral head (flail shoulder), or unfavorable ankylosis.  In this case the 30 percent schedular rating assigned is the highest, i.e., maximum, rating assignable based on limitation of motion of the nondominant upper extremity unless, as above, there is impairment of the clavicle or scapula or humerus with fibrous union or nonunion, or loss of the humeral head (flail shoulder), or unfavorable ankylosis.  Unfortunately, the evidence is clear that the Veteran does not now have, and has not had at any time during the appeal, impairment of the clavicle or scapula or humerus with fibrous union or nonunion, or loss of the humeral head (flail shoulder), or unfavorable ankylosis.  

Accordingly, even with consideration being given to the testimony and supporting lay statements, as well as the doctrine of the favorable resolution of doubt, a rating in excess of the current 30 percent disability rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Extraschedular Consideration

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  In the November 2017 Appellant's Brief from the Veteran's service representative it was argued that he was entitled to an extraschedular disability evaluation.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The United States Court of Appeals for the Federal Circuit had held that an extraschedular rating may be assigned which considers the combined impact of multiple service-connected disorders.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  However, in Yancy v. McDonald, 27 Vet. App. 484, 496 (2016) it was held that when there are multiple service-connected disorders the Board's jurisdiction was limited to only those service-connected disorder(s) on direct appeal because it lacked jurisdiction to consider whether extraschedular referral for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Yancy, 27 Vet. App. at 496 (2016).  In this regard, on December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating may not be based on the combined effect of multiple service-connected disabilities.  See Final Rule, 82 Fed.Reg. 57830, 57,835 (Dec. 8, 2017); see also proposed revision 81 Fed.Reg. 23228, 23232 (Apr. 20, 2016).  This revision is applicable to all applications for benefits that are received by VA on or after January 8, 2018 or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on January 8, 2018.  

Thus, only the service-connected SP arthrotomy of the right shoulder will be considered for potential extraschedular evaluation.  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability when not specifically provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.   

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

Also, the Board has considered the contention that the right shoulder disability has interfered with his obtaining employment but it must be noted that the very purpose of VA disability compensation is to compensate for this.  Thus, the existence of disability, which is not denied, only serves to justify the schedular compensation he now receives and does not, standing alone, serve to justify extraschedular compensation.  

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's right shoulder disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board finds that the schedular rating criteria contemplate the Veteran's right shoulder disability and the symptoms associated with such disability including limitation of motion, and impairment of function.  The schedular rating criteria pertaining to the Veteran's right shoulder disability provide for ratings based on limitation of motion, including due to pain and other orthopedic DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness, incoordination, and fatigability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for evaluating and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (an unlisted condition in VA's Schedule for Rating Disabilities may be rated by analogy); and Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed in other schedular rating criteria).  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20; Mitchell, Id.; Vogan, Id.; and Mauerhan, Id. 

In this case, considering the lay and medical evidence, the right shoulder disability has been manifested by pain, and painful motion, and decreased strength of the right shoulder; these findings and symptoms are contemplated by the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's right shoulder disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  

Specifically, as to any joint stiffness, this is similar to pain or painful motion, as it similarly limits motion, and such limitation has been considered in assigning the schedular rating.  Id.  

As to functional impairment with respect to dressing oneself, the specific acts of bending the shoulder in flexion, abduction, or rotation that may be required to dress oneself are contemplated by the schedular rating criteria based on limitation of shoulder motion, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors; see 38 C.F.R. § 4.71a, DCs 5200, 5201, 5202, Plate I; see also 38 C.F.R. § 4.71a DC 5003 (contemplates pain and noncompensable limitation of motion); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (addressing functional loss due to pain).  

As to functional impairment with respect to exercise, the specific acts of bending the shoulder in flexion, abduction, or rotation that may be required in performing physical exercises are contemplated by the schedular rating criteria based on limitation of shoulder motion, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5200, 5201, 5202, Plate I; Mitchell, Id.; Vogan, Id.; and Mauerhan, Id.  

As to functional impairment with respect to grocery shopping and lifting objects, this requires movement of a shoulder.  As such, to the extent that these activities involve shoulder flexion, abduction, or internal rotation, such movements are explicitly part of the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5200, 5201, 5202, Plate I.  To the extent that lifting shopping items causes incidental shoulder pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See also Mitchell, Id.; Vogan, Id.; and Mauerhan, Id.  

In sum, the Veteran's mere description of impairment due to symptoms such as pain or weakness in performing certain functions of or activities with his right shoulder does not, in itself, establish that there is an exceptional disability picture in as much as the symptoms discussed at 38 C.F.R. §§ 4.40, 4.45, 4.59 are the precipitating factors of disability in performing certain functions of or activities with the right shoulder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. 202; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the Board finds that the Veteran has not established that the service-connected SP arthrotomy of the right shoulder presents such an exceptional or unusual disability picture as to render the Rating Schedule inadequate for assigning an appropriate disability evaluation.  

TDIU

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service- connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R.  §4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 

In exceptional circumstances, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment in cases of veterans "who fail to meet the percentage standards set forth in [38 C.F.R. § 4.16] paragraph (a) of this section."  38 C.F.R. § 4.16(b).  The corollary is that if a Veteran does meet the aforementioned percentage requirements in 38 C.F.R. § 4.16(a), referral of the case for extraschedular TDIU consideration is not appropriate.  See Geib v. Shinseki, No. 11-1501, slip op. at 9 (U.S. Vet. App. June 7, 2012) (nonprecedential memorandum decision) (holding that in a TDIU claim, if a Veteran meets the percentage standards of 38 C.F.R. § 4.16(a), there is no reason for VA to consider the extraschedular considerations under in 38 C.F.R. § 4.16(b)).  

Under 38 C.F.R. § 4.16(a) for the purpose of meeting 60 percent and 70 percent requirements within § 4.16(a) disabilities resulting from common etiology or a single accident will be considered one disability.  

The Veteran is service-connected for SP arthrotomy of the right shoulder, rated 20 percent disabling since April 9, 1986, and as 30 percent disabling since April 7, 2006; adjustment disorder with mixed anxiety, depressed mood, and mood disorder, rated 30 percent since July 16, 2007; and PO arthrotomy scar of the right shoulder, rated noncompensably disabling since July 17, 2017; he has been in receipt of a combined disability rating of 20 percent from April 9, 1986; 30 percent from April 7, 2006; and 50 percent from July 16, 2007.

In this case it is clear that the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a) for a TDIU rating.  

The three-step analysis set forth in Thun v. Peake, 22 Vet. App. 111, 117 (2008) pertains to the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) for increased rating claims, and is not relevant to a TDIU claim.  See Thun, 22 Vet. App. at 117 (explaining the distinction between extraschedular ratings under 38 C.F.R. § 3.321(b)(1) and TDIU under 38 C.F.R. § 4.16).  "[R]equiring that there be evidence of interference with 'obtaining or retaining' employment exacts a higher standard than is required for a finding of 'marked interference with employment' under [38 C.F.R.] § 3.321(b)(1)."  Thun, 22 Vet. App. at 117 (2008).  

The record is replete with notations recording the Veteran's and his brother's statements and testimony, as well as statements from others including employers and co-workers, that he is limited as to, if not incapable of, substantially gainful employment.  However, statements of his employers and co-workers do not indicate that the Veteran's service-connected psychiatric disorder plays any significant role in diminishing his ability to obtain or retain substantially gainful employment.  His postoperative right shoulder scar is not shown to be productive of any functional impairment; rather, it is clear that it is primarily his service-connected SP arthrotomy of the right shoulder which is the main cause of his diminished capacity to work.  However, the dispositive matter is not whether his service-connected disabilities had diminished his ability to work because, in fact, they do but compensation for this is the very purpose of his assigned combined schedular disability rating.  

The Board finds that although the evidence clearly demonstrates that the appellant's disabilities limit his ability to work, it does not demonstrate that his service-connected disabilities alone are of sufficient severity to produce unemployability.  The Board finds that the evidence demonstrates that despite functional impairment due solely to the service-connected disorders, the appellant is physically able to perform sedentary work.  

Although the appellant disputes whether his employment and educational background allow him to qualify for sedentary work, the appellant does not argue that he is mentally unable to perform sedentary work.  

The Veteran has not submitted any evidence demonstrating that his level of education and his past employment experience categorically preclude him from sedentary employment that would provide more than marginal income.  See Pederson v. McDonald, No. 13-1853, slip op. (U.S. Vet. App. Feb. 13, 2016) (en banc) (citing 8 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits. . . ."); Fagen v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination)). 

As to any argument that the Veteran not having complete college and history of labor-intensive jobs preclude him from obtaining a sedentary position, the Board finds that while the Veteran's education and work experience may limit his employment opportunities, there is no persuasive evidence demonstrating that a lack of college degree would preclude the Veteran from all forms of sedentary employment. 

Moreover, the record does not demonstrate, nor does the appellant argue, that there is anything unique about the appellant's educational background that would preclude him from obtaining sedentary employment. 

In this connection, there is no legal requirement that the Board make specific findings as to which particular types of sedentary employment the Veteran is capable of performing.  Moreover, "a TDIU determination does not require any analysis of the actual opportunities available in the job market."  See Pederson v. McDonald, No. 13-1853, slip op. (U.S.Vet.App. Feb. 13, 2015) (en banc) (quoting Smith v. Shinseki, 647 F.3d 1380, 1385 (Fed. Cir. 2011)).  

In rendering the decision herein the Board has not impermissibly considered his non-service-connected disabilities or his age.  Rather, the Board has considered, as it is required to do, all the relevant evidence, medical and otherwise, regarding the appellant's employability.  

To the extent the Veteran may attempt to argue that the Board must specifically identify the degree to which his service-connected disabilities, as opposed to his non-service-connected disabilities, impair his ability to work, such an analysis is not required in this matter.  See Pederson v. McDonald, No. 13-1853, slip op. (U.S.Vet.App. Feb. 13, 2015) (en banc).  

The Board specifically finds that even after consideration of the doctrine of reasonable doubt the Veteran's service-connected disabilities impair the ability to work, but that the level of impairment does not cause unemployability.  The dispositive issue is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Again, as noted above, there is no dispute that the Veteran's disabilities, service connected or not, impair his ability to work.  The Board, however, ultimately concludes that the Veteran is not precluded from all types of employment due to service connected disabilities.


ORDER

Entitlement to a rating for SP arthrotomy of the right shoulder in excess of 30 percent is denied.  

Entitlement to a TDIU rating is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


